DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 8, 15 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …determining whether a data occupancy within the queue of the memory controller exceeds a dynamic threshold, wherein the dynamic threshold is used instead of issuing an additional read request to access metadata stored in a separate location of a storage device; responsive to determining the data occupancy within the queue exceeds the dynamic threshold, enabling data compression and consecutively retrieving only the first storage block of each divided storage block of the data associated with the read request, wherein the first storage block of each divided storage block is read under compression while returning the first storage block of each divided storage block to a requestor, and wherein, for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request; and responsive to determining the data occupancy within the queue does not exceed the dynamic threshold, consecutively retrieving each of the divided storage blocks of the data associated with the read request.”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is O’Connor. O’Connor discloses utilizing a queue depth to determine a mode and reading portions of a block depending on the format of the determined mode. However, neither O’Connor, nor any other prior art of record, discloses determining whether a data occupancy within the queue of the memory controller exceeds a dynamic threshold, wherein the dynamic threshold is used instead of issuing an additional read request to access metadata stored in a separate location of a storage device, as argued by the Applicant on Pages 9-11 of the Applicant Arguments filed 3/15/2022. Therefore, the prior art of record does not teach claim 1 as a whole. Claims 21-22 are allowable at least by the virtues of their dependencies from independent claim 1.
Regarding independent claims 8 and 15, claims 8 and 15 recite substantially similar limitations as claim 1 above and are therefore allowable under the same rationale. Claims 23-24 are allowable at least by the virtues of their dependencies from independent claim 8. Claims 25-26 are allowable at least by the virtues of their dependencies from independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183